Citation Nr: 1437809	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied requests to reopen claims for service connection for bilateral hearing loss and tinnitus.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record. 

Thereafter, in November 2010, the Board reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded the claims for further development.  Also, in November 2010, the Board remanded a claim for service connection of an acquired psychiatric disorder.  Service connection for that disorder was subsequently granted by the agency of original jurisdiction (AOJ) in January 2012; therefore, the appeal as to that issue has been satisfied in full.  See July 2014 Informal Hearing Presentation. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a July 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file currently includes no documents.

For the reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veterans Law Judge who presided at the September 2010 hearing has since retired.  Accordingly, in a July 2014 letter, the Board informed the Veteran of that fact, as well as of his right to present testimony at another hearing, as provided by 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2013).  In an August 2014 response, the Veteran indicated that he desired a Board hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the AOJ (here, the RO) schedules Travel Board hearings, a remand of these matter is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his August 2014 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



